Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant ■ Filed by a party other than the registrant ☐ Check the appropriate box: ☐ Preliminary proxy statement ☐ Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) ■ Definitive proxy statement ☐ Definitive additional materials ☐ Soliciting material pursuant to § 240.14a-12 FIRST FINANCIAL NORTHWEST, INC. (Name of registrant as specified in its charter) (Name of person(s) filing proxy statement, if other than the registrant) Payment of filing fee (Check the appropriate box): ■ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transactions applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A ☐ Fee paid previously with preliminary materials: N/A ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: N/A (2) Form, schedule or registration statement no.: N/A (3) Filing party: N/A (4) Date filed: N/A April 13, 2009 Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of First Financial Northwest, Inc. to be held at the Carco Theatre, located at 1aple Valley Highway, Renton, Washington, on Wednesday, May20, 2009 at 9:00 a.m., local time. The Notice of Annual Meeting of Shareholders and Proxy Statement appearing on the following pages describe the formal business to be transacted at the meeting.During the meeting, we will also report on our operations.Directors and officers of First Financial Northwest, Inc., as well as a representative of KPMG LLP, our independent auditor for the year ended December 31, 2008, will be present to respond to appropriate questions of shareholders.A representative of
